Title: General Orders, 16 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Tuesday October 16th 1781.
                     Parole Domingo
                     C. Signs Antwerp. Bruges
                  
                  For the Trenches tomorrow
                  Major General Baron de SteubenBrigadiers Wayne & Gist
                  Major General Baron de Steuben’s division will mount in the Trenches tomorrow.
                  The Commander in Chief having observed that the Trenches are constantly crowded by Spectators, who by passing and repassing prevent the men from working and thereby greatly impede the operations of the Siege—He therefore Orders that no officer who is not on duty shall hereafter enter the trenches except General Officers and their Aids.  And that no inhabitant or person not belonging to the Army be suffered to enter the Trenches at anytime without permission from the Major General of the Trenches.
                  In future the relief for the Trenches are not to beat their drums after they pass the Mill dam: they are from that place to march silently with trailed Arms and Colours furled untill they arrive at their Posts in the trenches.
                  Lieutenant Colonel DeHart being releas’d from his Arrest, the Court Martial of which Colonel Cortlandt is President will proceed to the trial of the Prisoners confined in the Provost.
                  After Orders
                  The Inspector acting as Major of the trenches is desired to be very particular in making a return of the Officers and Men Killed and wounded in the Trenches as well Militia as Continental, during their tour, which they will deliver in to the Superintendant of the Deposit of the Trenches, immediately on being relieved.
               